internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-112546-00 date date in re legend holding dsub dsub dsub fsub fsub fsub business a state a state b plr-112546-00 country x date a date b association this letter responds to your letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below holding is a state a holding_company that is primarily engaged in business a in the united_states and abroad through its subsidiaries holding wholly owns dsub a state b corporation dsub a state a corporation and fsub a country x corporation dsub wholly owns dsub a state b corporation and dsub wholly owns fsub a country x corporation fsub1 wholly owns fsub a country x corporation fsub has one class of voting common outstanding neither fsub nor fsub are subsidiaries to which sec_1504 of the internal_revenue_code applies in date a the association a professional association governing corporations engaged in business a established a new accounting rule the association rules effective date b will significantly impair the ability of dsub and dsub to engage in business a practices so long as either company owns fsub accordingly the following transaction is proposed i holding will contribute percent of the stock of dsub1 to dsub the first contribution ii holding will contribute percent of the stock of fsub to dsub the second contribution iii dsub will distribute percent of the stock fsub to dsub the first spin iv dsub will distribute percent of the stock of fsub received in the first spin to dsub the second spin v dsub will contribute percent of the stock of fsub received in the second spin to fsub the third contribution plr-112546-00 vi fsub will be combined with fsub under country x law the amalgamation financial information has been received which indicates that dsub and fsub have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years the following representations are made in connection with the first spin a b c d e f g h any indebtedness owed by fsub to dsub after the distribution of fsub stock will not constitute stock_or_securities no part of the consideration to be distributed by dsub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of dsub the years of financial information submitted on behalf of dsub is representative of dsub 3’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of fsub is representative of fsub 2's present operation and with regard to fsub there have been no substantial operational changes since the date of the last financial statements submitted following the first spin dsub and fsub will each continue the active_conduct of its business independently and with its respective separate employees the distribution of the stock of fsub is carried out and is motivated in whole or substantial part to mitigate the adverse effect of a new association accounting rule there is no plan or intention by the shareholder or security holders of dsub to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either dsub or fsub after the transaction except as described above in step iv the second spin there is no plan or intention by either dsub or fsub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 plr-112546-00 i j k l m n o there is no plan or intention to liquidate fsub2 or dsub or to merge fsub or dsub with other corporations or to sell or otherwise dispose_of the assets of fsub2 or dsub after the distribution described above except in the ordinary course of business and in step vi the amalgamation immediately after the first spin no person will hold disqualified_stock within the meaning of sec_355 in dsub or fsub possessing percent or more of the total combined voting power of all classes of stock of either dsub or fsub or stock possessing percent or more of the total value of all classes of stock of either dsub or fsub no intercorporate debt will exist between dsub and fsub at the time of or subsequent to the distribution of the fsub stock other than for intercompany payables and receivables between dsub and fsub related to the provision of intercompany services immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations to the extent they apply see sec_1_1502-13 and of the income_tax regulations and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d payments made in connection with all continuing transactions if any between dsub and fsub will be fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the first spin will not be part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either dsub or fsub or stock possessing percent or more of the total value of all classes of stock of either dsub or fsub the following representations are made in connection with the second spin p no part of the consideration to be distributed by dsub will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of dsub plr-112546-00 q r s t u v w x y the years of financial information submitted on behalf of dsub is representative of dsub 1’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of fsub is representative of fsub 2's present operation and with regard to fsub there have been no substantial operational changes since the date of the last financial statements submitted immediately after the second spin at least percent of the fair_market_value of the gross assets of dsub will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the second spin dsub indirectly through dsub and fsub will each continue the active_conduct of its business independently and with its respective separate employees the distribution of the stock of fsub is carried out and is motivated in whole or substantial part to mitigate the adverse effect of a new association accounting rule there is no plan or intention by the shareholder or security holders of dsub to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either dsub or fsub after the transaction except as described above in step v the third contribution there is no plan or intention by either dsub or fsub directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate dsub or to merge dsub with other corporations or to sell or otherwise dispose_of the assets of dsub after the distribution described above except in the ordinary course of business and in the contribution and the amalgamation immediately after the second spin no person will hold disqualified_stock within the meaning of sec_355 in dsub or fsub possessing percent or more of the total combined voting power of all classes of stock of either dsub or fsub or stock possessing percent or more of the total value of all classes of stock of either dsub or fsub plr-112546-00 z aa no intercorporate debt will exist between dsub and fsub at the time of or subsequent to the distribution of the fsub stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations to the extent they apply see sec_1_1502-13 and of the income_tax regulations and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d bb payments made in connection with all continuing transactions if any between dsub and fsub will be fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length cc no two parties to the transaction are investment companies as defined in sec_368 and iv dd the second spin will not be part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either dsub or fsub or stock possessing percent or more of the total value of all classes of stock of either dsub or fsub the following representations are made with respect to international aspects of the federal_income_tax consequences of the proposed transaction ee with regard to the second contribution fsub will be controlled_foreign_corporation cfc within the meaning of sec_957 at all times during the five-year period ending on the date of the second contribution and fsub will be a cfc immediately thereafter ff with regard to the first spin fsub will be a cfc at all times during the five-year period immediately preceding the date of the first spin and fsub will be a cfc immediately thereafter gg with regard to the first spin with respect to fsub each of dsub and dsub will be a sec_1248 shareholder within the meaning of sec_1 b on the date immediately preceding the first spin and dsub will be a sec_1248 shareholder immediately thereafter hh with regard to the first spin fsub will not be a passive foreign investment corporation pfic within the meaning of sec_1297 on the date immediately preceding the first spin and fsub will not be a pfic plr-112546-00 immediately thereafter ii jj with regard to the second spin fsub will be a cfc at all times during the five-year period immediately preceding the date of the second spin and fsub will be a cfc immediately thereafter with regard to the second spin with respect to fsub each of dsub and dsub will be a sec_1248 shareholder on the date immediately preceding the second spin and dsub will be a sec_1248 shareholder immediately thereafter kk with regard to the second spin fsub will not be a pfic on the date immediately preceding the second spin and fsub will not be a pfic immediately thereafter ll in connection with the first and second spin there will be no transfers of property under sec_367 mm in connection with both distributions there will be no transfers of intangible_property under sec_367 nn there will be no entities involved in either distribution that will be treated as disregarded entities for u s federal_income_tax purposes or were treated as hybrids or reverse hybrids for u s federal_income_tax and country_x_income_tax purposes oo each of dsub and dsub will comply with the identification and certification provisions under sec_1_367_e_-1 in order to establish that dsub and dsub respectively are qualifying u s persons for purposes of applying sec_1_367_e_-1 pp each of dsub and dsub will comply with the reporting procedures established under sec_1_367_b_-5 in order to establish that dsub and dsub respectively are corporations for purposes of applying sec_1_367_b_-5 qq dsub will comply with the notice requirements of sec_1_367_b_-1 with respect to the third contribution and the amalgamation rr dsub will enter into a gain_recognition_agreement the gra pursuant to sec_1_367_a_-8 with respect to the third contribution and the amalgamation the gra will take into account the amalgamation so that pursuant to sec_1_367_a_-8 dsub will agree to recognize gain attributable to the third contribution if fsub disposes directly or plr-112546-00 indirectly of its interest in fsub before the end of the fifth full taxable_year following the date of the third contribution based solely on the information submitted and on the representations set forth above it is held as follows the earnings_and_profits of fsub to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such corporation beginning after date and during the period in which fsub was a controlled_foreign_corporation shall be attributable to such stock held by dsub sec_1_1248-1 no gain_or_loss will be recognized by dsub on the distribution of its stock in fsub sec_355 sec_1_367_b_-5 no gain_or_loss will be recognized by and no amount shall be included in the income of dsub upon the receipt of the fsub stock sec_355 the basis of the fsub stock in the hands of dsub immediately after the first spin shall be the lesser_of the adjusted_basis of that stock in the hands of dsub or the substituted_basis allocated to fsub 2's stock in accordance with sec_1_358-2 sec_1248 notice_87_64 c b the holding_period of the fsub stock received by dsub shall be the greater of the holding_period of the fsub stock in the hands of dsub or the holding_period of the dsub stock in the hands of dsub sec_1248 notice_87_64 c b sec_1248 shall not be applicable to the distribution by dsub of the fsub stock to dsub sec_1248 notice_87_64 c b as provided in sec_312 proper allocation of earnings_and_profits between dsub and fsub will be made under sec_1_312-10 the second spin the third contribution and the amalgamation will not affect the validity of ruling sec_2 through no gain_or_loss will be recognized by dsub on the distribution of all of its stock in fsub sec_355 sec_1_367_b_-5 no gain_or_loss will be recognized by and no amount shall be included in the income of dsub upon the receipt of the fsub stock sec_355 plr-112546-00 the basis of the fsub stock in the hands of dsub immediately after the second spin shall be the lesser_of the adjusted_basis of that stock in the hands of dsub or the substituted_basis allocated to fsub 2’s stock in accordance with sec_1_358-2 sec_1248 notice_87_64 c b the holding_period of the fsub stock received by dsub will be the greater of the holding_period of the fsub stock in the hands of dsub or the holding_period of the dsub stock in the hands of dsub sec_1248 notice_87_64 c b sec_1248 will not be applicable to the distribution by dsub of the fsub stock to dsub sec_1248 notice_87_64 c b as provided in sec_312 proper allocation of earnings_and_profits between dsub and fsub will be made under sec_1_312-10 the third contribution and amalgamation will not affect the validity of rulings through we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion regarding the income_tax consequences of the first contribution in addition no opinion is expressed regarding the extent to which sec_367 and b applies to the third contribution followed by the amalgamation finally no opinion is expressed whether any or all of the above-referenced foreign_corporations are pfic if it is determined that any or all of the above-described foreign_corporations are pfic no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2000_1 2000_1_irb_46 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer requesting it sec_6110 of plr-112546-00 the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return or the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative associate chief_counsel corporate sincerely yours by debra carlisle chief branch
